             Case 1:20-cv-02181 Document 1 Filed 08/10/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 BACKSTOP FILMS LLC and
 DAVID IVERSEN,

      26 Broadway, Suite 1301
      New York, NY 10004

                       Plaintiffs,

 v.                                                   Case No. 1:20-cv-2181

 U.S. DEPARTMENT OF THE NAVY,
      720 Kennon Street SE, Room 233
      Washington Navy Yard, DC 20374-5013

                       Defendant.


             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Plaintiffs Backstop Films LLC and David Iversen (together, “Backstop”) bring this suit

against Defendant the U.S. Department of the Navy (the “Navy”). In support thereof, Backstop

alleges as follows:

                                       INTRODUCTION

        1.     This is an action brought pursuant to the Freedom of Information Act (“FOIA”),

5 U.S.C. § 552. Through FOIA, Backstop sought from the Navy transcripts and audio recordings

of the judicial proceedings in United States v. Edward Gallagher (the “Gallagher case”).

        2.     The Navy constructively denied Backstop’s request for transcripts by failing to

make a determination on that request within the statutory deadline.

        3.     The Navy wrongfully denied Backstop’s request for audio recordings and has

constructively denied Backstop’s administrative appeal of that denial by failing to make a

determination on that appeal within the statutory deadline.
             Case 1:20-cv-02181 Document 1 Filed 08/10/20 Page 2 of 7




                                            PARTIES

       4.      Plaintiff Backstop Films LLC is a limited liability company incorporated and with

its principal place of business in New York.

       5.      Plaintiff David Iversen, a resident of New York, is an investigative journalist,

who, insofar as relevant to this action, was acting in his capacity as an independent contractor for

Backstop Films LLC.

       6.      Defendant the U.S. Department of the Navy is an agency within the meaning of

5 U.S.C. § 552(f)(1). The Navy has possession and control of the records requested by Backstop.

                                 JURISDICTION AND VENUE

       7.      This action arises under FOIA. This Court has subject matter jurisdiction over this

action and personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) & (a)(6)(C)(i).

This Court also has jurisdiction over this action pursuant to 28 U.S.C. § 1331.

       8.      Venue is proper in this judicial district under 5 U.S.C. § 552(a)(4)(B).

                                  FACTUAL ALLEGATIONS

I.     The Gallagher Case

       9.      Edward “Eddie” Gallagher joined the Navy’s Sea, Air and Land Forces (the

“SEALs”) in 2005. He subsequently deployed to combat zones on multiple occasions, and he

was awarded the Bronze Star for his actions in Iraq and Afghanistan. In his final deployment, in

2017, Gallagher led a platoon in Mosul, Iraq.

       10.     According to members of his platoon, Gallagher fatally stabbed a captured ISIS

fighter in Mosul, then reportedly posed for photographs with the body and texted a picture to a

fellow SEAL afterwards, along with the message, “I got him with my hunting knife.” See Dave

Philipps, “Decorated Navy SEAL Is Accused of War Crimes in Iraq,” The New York Times, Nov.

15, 2018, https://www.nytimes.com/2018/11/15/us/navy-seal-edward-gallagher-isis.html.

                                                 2
             Case 1:20-cv-02181 Document 1 Filed 08/10/20 Page 3 of 7




       11.     Gallagher also allegedly shot “a girl in a flower-print hijab” and “an unarmed man

in a white robe with a wispy white beard.” See Dave Philipps, “Navy SEALs Were Warned

About Reporting Their Chief for War Crimes,” The New York Times, Apr. 23, 2019,

https://www.nytimes.com/2019/04/23/us/navy-seals-crimes-of-war.html.

       12.     Gallagher was charged with murder and attempted murder arising out of these

alleged acts. Gallagher subsequently stood trial, and in July 2020 he was acquitted of all charges

except for posing for a picture with the deceased ISIS captive’s body. See Dave Philipps, “Navy

SEAL Chief Accused of War Crimes Is Found Not Guilty of Murder,” The New York Times, July

2, 2019, https://www.nytimes.com/2019/07/02/us/navy-seal-trial-verdict.html.

       13.     This acquittal followed “stunning testimony” by a SEAL medic, who testified

pursuant to a grant of immunity that he, not Gallagher, killed the captive ISIS fighter. See Dave

Philipps, “Navy SEAL War Crimes Witness Says He Was the Killer,” The New York Times, June

20, 2019, https://www.nytimes.com/2019/06/20/us/navy-seal-edward-gallagher-corey-scott.html.

       14.     The New York Times reported that the medic’s testimony “drew an angry response

from prosecutors, who said that in six different interviews with Navy investigators, he had never

hinted that he had suffocated the captive.” Id.

       15.     For the one charge on which he was convicted, Gallagher was sentenced to “a

demotion and reduction in pay.” See Bill Chappell, “Navy SEAL Demoted For Taking Photo

With Corpse Of ISIS Fighter,” NPR, July 3, 2019, https://www.npr.org/2019/07/03/738463353/

jury-reduces-navy-seals-rank-for-taking-photo-with-corpse-of-isis-fighter.

       16.     President Donald Trump later issued “an order directing the promotion of Special

Warfare Operator First Class Edward R. Gallagher to the grade of E-7, the rank he held before he

was tried and found not guilty of nearly all of the charges against him.” See “Statement from the



                                                  3
             Case 1:20-cv-02181 Document 1 Filed 08/10/20 Page 4 of 7




Press Secretary,” The White House, Nov. 15, 2019, https://www.whitehouse.gov/briefings-

statements/statement-press-secretary-97/.

       17.      Following the Gallagher trial, President Trump also ordered the Navy to strip four

of the prosecutors involved of achievement medals they had received following the court martial.

See Carl Prine, “Trump nixes NAMs for 4 prosecutors tied to SEAL case,” Navy Times, July 31,

2019, https://www.navytimes.com/news/your-navy/2019/07/31/trump-nixes-nams-for-4-

prosecutors-tied-to-seal-case/.

       18.      President Trump accused those prosecutors of having provided immunity “in a

totally incompetent fashion.” See Donald J. Trump (@realDonaldTrump), July 31, 2019,

https://twitter.com/realDonaldTrump/status/1156655361711071232.

II.    Backstop’s Request For Transcripts

       19.      Backstop submitted a FOIA request (the “Transcripts Request”) to the Navy on

October 18, 2019, seeking, inter alia, “Trial Transcripts, including [an] Article 32 hearing

transcript and voir dire (or military court equivalent)” for the Gallagher case. The Transcripts

Request was assigned handling number DON-NAVY-2020-000565. A true and correct copy of

the Transcripts Request is attached hereto as Exhibit 1.

       20.      To date, the Navy has not produced any records responsive to the Transcripts

Request.

       21.      To date, the Navy has not informed Backstop as to the scope of the records that

the agency will produce in response to the Transcripts Request.

       22.      To date, the Navy has not informed Backstop as to the scope of records

responsive to the Transcripts Request that the agency will withhold pursuant to any FOIA

exemption(s).



                                                 4
             Case 1:20-cv-02181 Document 1 Filed 08/10/20 Page 5 of 7




III.   Backstop’s Request For Audio Recordings

       23.     Backstop submitted a FOIA request (the “Recordings Request”) to the Navy on

May 20, 2020, seeking with respect to the Gallagher case “[a]ny and all audio recording[s] of the

June/July 2019 court martial” and “[a]ny and all audio recording[s] of [the] Article 32 hearing,

which took place in 2019.” The Recordings Request was assigned handling number DON-

NAVY-2020-008092. A true and correct copy of the Recordings Request is attached hereto as

Exhibit 2.

       24.     The Navy denied the Recordings Request on June 24, 2020. A true and correct

copy of that denial is attached hereto as Exhibit 3.

       25.     In its denial, the Navy asserted that the requested audio recordings were exempt

from disclosure pursuant to FOIA Exemptions 3, 6, and 7(C). See generally Ex. 3.

       26.     Pursuant to 5 U.S.C. § 552(a)(6)(A)(III)(aa), Backstop submitted an

administrative appeal (the “Recordings Appeal”) to the Navy on July 2, 2020. The Recordings

Appeal was assigned handling number DON-NAVY-2020-009627. A true and correct copy of

the Recordings Appeal is attached hereto as Exhibit 4.

       27.     In the Recordings Appeal, Backstop explained that the Navy may not withhold

the requested recordings under any of the FOIA exemptions cited in the Navy’s initial denial

letter. See Ex. 4 at 4-6 (explaining why recordings may not be withheld under Exemption 3); id.

at 6-7 (explaining why recordings may not be withheld under Exemptions 6 and 7(C)). Backstop

further explained that, even if the recordings did fall within the scope of any FOIA exemption(s),

the Navy still must release them in full pursuant to the public domain doctrine, because those

recordings documented proceedings that took place in open court. See id. at 3-4.

       28.     To date, the Navy has not made and communicated to Backstop a determination

with respect to the Recordings Appeal.

                                                  5
              Case 1:20-cv-02181 Document 1 Filed 08/10/20 Page 6 of 7




                                     CLAIMS FOR RELIEF

                                        COUNT I
                             Declaratory and Injunctive Relief:
    Constructive Denial of the Transcripts Request in Violation of FOIA, 5 U.S.C. § 552

        29.      Backstop realleges and incorporates by reference all previous paragraphs as if

fully set forth herein.

        30.     FOIA requires that within 20 working days of receiving a FOIA request, an agency

must notify a requester of, inter alia, the scope of the documents that the agency will produce and

the scope of the documents that the agency plans to withhold under any FOIA exemption(s).

See 5 U.S.C. § 552(a)(6)(A)(i).

        31.     The Navy received the Transcripts Request on October 18, 2019. Ex. 1 at 1.

        32.     Pursuant to FOIA, the Navy was required to make and communicate to Backstop a

determination on the Transcripts Request by November 18, 2019. See 5 U.S.C. § 552(a)(6)(A)(i).

        33.     As of the date of this filing, however, the Navy has not made and communicated to

Backstop a determination on the Transcripts Request.

        34.     There is no basis under FOIA to withhold, in whole or in part, the requested

transcripts. The Navy has wrongfully withheld these public records in violation of FOIA.

                                        COUNT II
                             Declaratory and Injunctive Relief:
     Constructive Denial of the Recordings Appeal in Violation of FOIA, 5 U.S.C. § 552

        35.      Backstop realleges and incorporates by reference all previous paragraphs as if

fully set forth herein.

        36.     FOIA requires that within 20 working days of receiving an administrative appeal,

an agency must “make a determination” as to that appeal. See 5 U.S.C. § 552(a)(6)(A)(ii).

        37.     The Navy received the Recordings Appeal on July 2, 2020. Ex. 4 at 1.

        38.     Pursuant to FOIA, the Navy was required to make and communicate to Backstop a

                                                 6
             Case 1:20-cv-02181 Document 1 Filed 08/10/20 Page 7 of 7




determination on the Recordings Appeal by July 31, 2020. See 5 U.S.C. § 552(a)(6)(A)(ii).

       39.    As of the date of this filing, however, the Navy has not made and communicated to

Backstop a determination on the Recordings Appeal.

       40.    There is no basis under FOIA to withhold, in whole or in part, the requested audio

recordings. The Navy has wrongfully withheld these public records in violation of FOIA.

                                  REQUEST FOR RELIEF

       WHEREFORE, Backstop respectfully requests that this Court:

             A.     Declare unlawful the Navy’s constructive denials of the Transcripts Request

                    and the Recordings Appeal;

             B.     Enter an injunction, pursuant to 5 U.S.C. § 552(a)(4)(B), directing the Navy

                    to make the requested transcripts and audio recordings available to

                    Backstop, unredacted, and setting a deadline for compliance;

             C.     Award Backstop its costs and reasonable attorneys’ fees incurred in this

                    action pursuant to 5 U.S.C. § 552(a)(4)(E); and

             D.     Grant such other and further relief as the Court may deem just and proper.

        Dated: August 10, 2020           Respectfully submitted,

                                         BALLARD SPAHR LLP

                                         /s/ Jay Ward Brown
                                         Jay Ward Brown (#437686)
                                         Maxwell S. Mishkin (#1031356)
                                         1909 K Street, NW, 12th Floor
                                         Washington, DC 20006
                                         Telephone: (202) 661-2200
                                         Fax: (202) 661-2299
                                         brownjay@ballardspahr.com
                                         mishkinm@ballardspahr.com

                                         Counsel for Plaintiffs


                                               7
